El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
Por escritura pública No. 7 otorgada en 30 de enero del corriente año 1914 ante el Notario Enrique Eincón Plumey, Luisa Pellicier transfirió a Apolinaria Torres el dominio de una casa de su propiedad radicada en la calle del Sol de esta ciudad, No. 135, e inscrita en el registro de la propiedad, y también le bizo cesión de un crédito bipotecario sobre finca urbana No. 2 de la calle del Arsenal, barrio de la Marina de esta ciudad, por valor de $1,500 que le adeudaba Buenaven-tura Fuster, a dos años plazo, con interés del 8 por ciento *273anual, según escritura de 14 de enero último, pendiente aún de inscripción en el registro de la propiedad, obligándose la Apolinaria en virtud de dichos traspasos, a satisfacer a Luisa Pellicier durante toda la vida de ésta, la suma de $25 men-suales a contar desde el 1 de febrero de 1914, bien entendido que la. transferencia del dominio de la casa de la calle del Sol se bacía con la carga de la mencionada pensión, como así se baria constar en el registro de la propiedad.
Presentado para su inscripción en el Registro de la Pro-piedad de San Juan, Sección Ia., el documento de referencia, el registrador lo inscribió en cuanto a la finca transmitida y denegó la inscripción en cuanto al crédito cedido por no aparecer inscrito a favor de la cedente, y por no existir en cuanto al mismo, causa para la transmisión, toda vez que la renta vitalicia se impone solamente sobre la finca indi-cada, todo lo cual se bizo constar en nota de 27 de febrero de 1914, sometida a nuestra consideración a virtud de re-curso contra ella interpuesto por Apolinaria Torres en cuanto a la parte de la misma denegatoria de inscripción, por falta de causa para la transmisión del crédito.
Se trata de un contrato de renta vitalicia celebrado por Luisa Pellicier y Apolinaria Torres.
El artículo 1704 de nuestro Código Civil define dicbo con-trato en los siguientes términos:
“Artículo 1704. — El contrato aleatorio de renta vitalicia obliga al deudor a pagar una pensión o rédito anual, durante toda la vida de una o más personas determinadas por un capital en bienes mue-bles o inmuebles, cuyo dominio se le transfiere desde luego con la carga de la pensión.”
En virtud de la transmisión de bienes muebles o inmuebles a favor de una persona, ésta se obliga a pagar a otra u otras una pensión o rédito anual durante su vida sin que sea nece-sario que la transferencia del dominio se baga gravando los bienes, cedidos, pues mediante la traslación del dominio el que lo recibe no contrae más obligación que la personal de *274pagar la pensión o renta. Y tan es así, que el artículo 1707 del mismo código estatuye que la falta de pago dé pensiones vencidas sólo autoriza a’l perceptor de la renta vitalicia a reclamar judicialmente el pago de las rentas atrasadas y el aseguramiento de las futuras. Si puede pedir el asegura-miento de las rentas futuras, éstas no están aseguradas en virtud del contrato.
A este propósito dice el ilustrado comentarista Manresa, que los contratantes pueden estipular desde el principio que los mismos bienes cedidos en propiedad aseguren el pago de la pensión en forma de hipoteca, anticresis o prenda, aunque normalmente la renta vitalicia no lleva consigo tal garantía.
No puede por tanto sostenerse, como afirma el registrador recurrido, que no existe en cuanto al crédito cedido causa para la transmisión, toda vez que la renta vitalicia se impone solamente sobre la casa. La causa para la transmisión del crédito hipotecario existe, pues en virtud de la transmisión de ese crédito y de la casa conjuntamente, es que se ha obli-gado a Apolinaria Torres a pagar una renta vitalicia a Luisa Pellicier, y aunque ésta pudo dejar sin asegurar el pago de la pensión, quiso asegurarlo transfiriendo como transfirió el dominio de la casa con la carga de la pensión sin gravar el crédito hipotecario cedido.
Y no se deduce de ello que la cesión del crédito hipoteca-rio constituya una donación pura y simple, pues como hemos dicho anteriormente, la causa de la renta vitalicia se deriva de la cesión del dominio de la casa y de la transferencia del crédito hipotecario conjuntamente.
Por las razones expuestas es de revocarse la nota recu-rrida en cuanto consigna como fundamento para denegar la inscripción del crédito hipotecario cedido, falta de causa para la cesión, sosteniéndose dicha nota por el fundamento de no aparecer inscrito a favor de la cedente el mencionado crédito.

Revocada la nota en cuanto al defecto de falta de causa en la cesión del crédito hipotecario.

*275Jueces concurrentes: Sres. Asociados Wolf, del Toro.y Aldrey.